Citation Nr: 1736471	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye disability.

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to November 1958 and from July 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

After reviewing the contentions and evidence of record, the Board determines that the three left eye issues certified to the Board should be re-characterized as one claim for a left eye disability as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not demonstrate that any current left eye disability was present in service or is related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability has not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

The Veteran claims that service connection is warranted for a left eye disability.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The service treatment records show that on entrance examination in November 1954, during the Veteran's first period of active duty service, he was diagnosed as having strabismus of the left eye.  On discharge examination in October 1958, the examiner noted that the Veteran had "20/200 vision, left eye, for the past 3 years-uncorrectable."  It was indicated that the Veteran had worn glasses for 3 years.  

On the Veteran's enlistment examination in July 1961, conducted for his second period of active duty service, no left eye defect or disability was recorded by the examiner.  The Veteran's left eye vision was correctable to 20/25.  The discharge examination in February 1965 was essentially the same with no left eye defect or disability identified.  Left eye vision was correctable to 20/25.

Post-service, a November 2013 private eye examination report revealed that the Veteran was seen for evaluation of eye health related to diabetes mellitus.  Following eye examination, the Veteran was diagnosed as having presbyopia, regular astigmatism, hyperopia and nuclear sclerosis.  In a subsequent examination conducted in January 2015 by the same private examiner, the Veteran was also diagnosed as having pseudophakia.   
    
Given the above evidence, the Board finds that service connection is not warranted for the Veteran's current left eye disabilities of presbyopia, astigmatism, hyperopia, nuclear sclerosis and pseudophakia.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, astigmatism, and hyperopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9. 

Although, strabismus was indicated on examination in November 1954, it has not been clinically noted since that time.  As service connection requires a finding of a current disability that is related to an injury or disease incurred in service, service connection for strabismus must be denied as no current eye disability of this nature is demonstrated.  See Brammer v. Derwinski, supra.

Moreover, the Veteran's currently diagnosed nuclear sclerosis and pseudophakia were not exhibited in service or for many years thereafter and there is no suggestion in the competent evidence that nuclear sclerosis and/or pseudophakia are otherwise related to active service.  In sum, there is no suggestion in the record that a chronic, acquired left eye disability was present in service or is otherwise related to the Veteran's military service.

The Board acknowledges the Veteran's assertions that his left eye disabilities are due to asbestos exposure while serving with the United States Coast Guard.  In this respect, the Veteran had filed a previous claim for service connection for asbestosis.  In a June 2013 rating decision, the RO determined that a review of the Veteran's military occupational specialties as well as his service medical and personnel records, did not indicate asbestos exposure.  However, even assuming that the Veteran was exposed to asbestos in service, there is no competent medical evidence in the record establishing a nexus between a current left eye disability and an in-service injury or event, including asbestos exposure.

Notwithstanding the veteran's complaints of impaired left visual acuity, the Board points out, as was noted earlier, that refractive error of the eye is not a disease or injury within the meaning of applicable legislation and such disability not subject to service connection.  See 38 C.F.R. § 3.303(c).  As to all other eye disorders, the Board is left with the veteran's own opinion and statements contending that they are due to a period of active duty service, to include asbestos exposure.  Although the veteran is competent to provide evidence of observable symptoms, he is not competent to attribute any symptoms to a given cause.  Savage v. Gober, 10 Vet. App. 488, 496 1997).  In this regard, he has not been shown to have the requisite expertise or skill.  A veteran's assertions, no matter how sincere, are not probative of a medical nexus between the claimed disability and an in-service disease or injury.  See Voerth v. West, 13 Vet. App. 118, 120 (1999). The veteran's statements are not, therefore, probative of the etiology of a left eye disability or its relationship to service. 

Accordingly, service connection for a disability involving the left eye is not warranted.  The evidence is not equipoise as to warrant consideration of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for a left eye disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


